DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-26 and 28 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernardo (US Patent 5,350,213).
	Re claim 18, Bernardo discloses a lock system for operation of a roll top cover for covering a cargo bed of a vehicle (shown in figure 1) comprising one or more lock assemblies (shown in figure 7) configured to operate a plurality of locking mechanisms (56, 58) for reversibly engaging the cargo bed; and an actuator assembly (36, 130) having an actuator 
	Re claim 19, the actuator assembly further comprises a lock member (40) to enable said actuator to operate the lock assemblies.
	Re claim 20, the plurality of locking mechanisms comprise a latch mechanism (58) and a locking bolt mechanism (56).
	Re claim 21, the actuator is a lever arm (130) configured to actuate the plurality of locking mechanisms upon relative pivotable movement thereof.
	Re claim 22, the lever arm is pivotable between the locked position (shown in figure 8) and first (the position slightly after that in figure 7) and second unlocked positions (the position shown in figure 7).  Note that applicant does not claim anything in particular about the first and second unlocked positions in this claim.
	Re claim 23, in the first unlocked position, the latch mechanism is configured to pivot to a flexed position (shown in figure 7) so as to disengage the cargo bed; in the second unlocked position (a position slightly advance from that in figure 7), the locking bolt mechanism is configured to move to a retracted position so as to disengage the cargo bed.
	Re claim 24, the latch mechanism engages an end wall or tailgate of the cargo bed (see column 7, line 1) and the locking bolt mechanism engages side rail of the roll top cover (see column 7, lines 36-38).
	Re claim 25, the lock system comprises first and second locking assemblies disposed at respective ends of an overlying slat (30).

	Re claim 28, a switch assembly (38, 38) disposed intermediate the first and second locking assemblies and operably connected thereto and beneath the overlying slat, the switch assembly configured to operably transfer a pulling force from the actuator assembly to the first and second locking assemblies.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardo (US Patent 5,350,213) in view of Combs, II (US Patent 6,497,445).
	Bernardo discloses all the limitations of the claim, as applied above, except for the actuator assembly further comprises a lid hingedly connected thereto for reversibly overlying the aperture.
	Combs, II teaches an actuator assembly further comprises a lid hingedly connected thereto for reversibly overlying the aperture.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify an actuator assembly, such as that disclosed by Bernardo, to have a lid hingedly connected thereto for reversibly overlying the aperture, as . 

Allowable Subject Matter
Claims 29-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle cover latch mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
October 23, 2021